Case 8:21-mj-00106-DUTY Document15 Filed 03/02/21 Pagelof1 Page ID#:49

Katherine Corrigan, SBN 132226
Corrigan Welbourn & Stokke, APLC
4100 Newport Place, Suite 550
Newport Beach, CA 92660

Tel.: 949-251-0330

Fax: 949-251-1181

Email: kate@cwsdefense.com

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

UNITED STATES OF AMERICA, CASE NUMBER
PLAINTIFF 8:21-MJ-00106-DUTY
Vv.
CHRISTIAN SECOR
APPLICATION FOR
REVIEW/RECONSIDERATION OF ORDER
SETTING CONDITIONS OF
DEFENDANT. RELEASE/DETENTION

(18 U.S.C. §3142) AND REQUEST FOR HEARING

 

Application is made by 0 plaintiff W defendant CHRISTIAN SECOR
that a hearing be held to review /reconsider the decision of

C1 United States District Judge by order dated:

 

[¥ Magistrate Judge JOHN EARLY by order dated: FEBRUARY 16, 2021

ow denying release and imposing detention under subsection OI (d) or iW (e) of Title 18 U.S.C. §3142; or
[] ordering release upon certain conditions, or
(1 denying detention.

This application is made pre-sentence U1 post-sentence based on the following facts not previously considered by

said judicial officer or changed circumstances as follows:

The Defendant's passport has been located and is ready for surrender. The Defendant's parents are willing to each sign
appearance bonds of up to $150,000.00 each. The properties previously identified are outside the district. The Defendant is
willing to abide by restrictions and conditions imposed by the Court, such as electronic location monitoring, home
detention, curfew and travel restrictions. Defendant's mother's residence remains available to Defendant to reside.

Relief sought (be specific):
Release Defendant on unsecured bond of $300,000.00 ($150,000.00 per parent), with location monitoring and home
confinement and curfew. Limit travel to the Central District of California, Montana and the District of the District of
Columbia. Imposition of limitation on use of electronic devices and social media. Surrender passport, which is currently in
the possession of defense counsel. Attend school and work, as directed by PSA.

Counsel for the defendant and plaintiff United States Government consulted on
and opposing counsel declines to stipulate to an order providing the relief sought.

 

wy Telephonic notice given to WAUSA O Defendant’s Counsel MPSA O Interpreter MusM oO Probation
on 3-1-21 .

An interpreter is_O required M not required. Language
Defendant is Wf in custody O not in custody.

 

3-2-2021 —
Date Moving Party

 

APPLICATION FOR REVIEW/RECONSIDERATION OF ORDER SETTING CONDITIONS OF
RELEASE/DETENTION, (18 U.S.C. §3142) AND REQUEST FOR HEARING

CR-88 (06/07)
